EXHIBIT 10.1

THIRD AMENDMENT TO
CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of
March __, 2007, is entered into by and among Asbury Automotive Group, Inc. (the
“Company”), each of the subsidiaries of the Company listed on the signature
pages hereof (the “Floor Plan Borrowers”), each of the Lenders listed on the
signature pages hereof (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Agent”), JPMorgan Chase Bank, N.A.,
as Floor Plan Agent for the Lenders (the “Floor Plan Agent”) and Bank of
America, N.A., as Syndication Agent.


PRELIMINARY STATEMENT

WHEREAS, the Company, the Floor Plan Borrowers, the Lenders, the Agent, the
Floor Plan Agent and the Syndication Agent entered into that certain Revolving
Credit Agreement dated March 23, 2005 (as amended, the “Credit Agreement”),
under the terms of which such Lenders agreed to make available to the Company
(a) a revolving credit commitment not to exceed at any time $150,000,000.00 and
(b) a floor plan loan commitment not to exceed $650,000,000.00; and

WHEREAS, pursuant to the First Amendment to Credit Agreement and Waiver,
effective March 1, 2006, all the parties thereto agreed to reduce the revolving
credit commitment to $125,000,000 and the floor plan commitment to $425,000,000;
and

WHEREAS, pursuant to the Second Amendment to Credit Agreement certain other
provisions  of the Credit Agreement were amended; and

WHEREAS, the Company and the Floor Plan Borrowers have requested the Lenders,
the Agent and the Floor Plan Agent to amend certain provisions of the Credit
Agreement; and

WHEREAS, the Lenders, the Agent and the Floor Plan Agent have agreed to do so to
the extent reflected in this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration and the mutual benefits, covenants and agreements herein
expressed, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.   Defined Terms.   All capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

2.   Amendments to Section 1.1.   (a)  Section 1.1 of the Credit Agreement is
hereby amended by restating the definition of “Restricted Payment” contained
therein, to read as follows:


--------------------------------------------------------------------------------



 

“Restricted Payment” means, as to any Person, any dividend or other distribution
of assets, properties, cash, rights, obligations or securities made by such
Person or any Subsidiary of such Person on account of shares of such Person’s
capital stock, or any partnership interest or similar ownership interest in such
Person, or any purchase, retirement, redemption or other acquisition made by
such Person or any Subsidiary of such Person of any of such Person’s capital
stock, partnership interest or similar ownership interest or warrants, rights or
options evidencing a right to acquire such shares or interests.  Notwithstanding
the foregoing, (i) any cash payment constituting the return of principal or cash
in lieu of fractional shares in respect of convertible Indebtedness shall not
constitute a Restricted Payment and (ii) only the net cash payment by the
Company in respect of any contracts or other agreements entered into to hedge
the conversion price of convertible Indebtedness shall constitute a Restricted
Payment.

(b)   Section 1.1   of the Credit Agreement is hereby amended by restating the
definition of “Subordinated Indebtedness” contained therein to provide that
Subordinated Indebtedness cannot have a final, stated maturity earlier than the
Maturity Date by inserting the words “final, stated” in the definition, to read
as follows:

“Subordinated Indebtedness” means unsecured subordinated Indebtedness of the
Company (which may be guaranteed by the Subsidiaries of  the Company on an
unsecured basis) provided, such Indebtedness (a) is subordinated to payment of
the Obligations on terms that are, in the aggregate, no less favorable to the
holders of the senior indebtedness in any material respect than the
subordination provisions contained in the Indenture, (b) does not have a final,
stated maturity earlier than the Maturity Date, and (c) has terms that are no
more restrictive than the terms of the Loan Documents, and further provided,
after giving effect to the issuance of such Indebtedness, no Event of Default
shall have occurred and be continuing or would occur as a result thereof.

3.   Ratification.   The Company and each of the Floor Plan Borrowers hereby
ratify all of its Obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as amended and modified by this
Amendment.  Nothing in this Amendment extinguishes, novates or releases any
right, claim, lien, security interest or entitlement of any of the Lenders, the
Agent or the Floor Plan Agent created by or contained in any of such documents
nor is the Company nor any Floor Plan Borrower released from any covenant,
warranty or obligation created by or contained herein or therein.

2


--------------------------------------------------------------------------------



 

4.   Representations and Warranties.   The Company and each of the Floor Plan
Borrowers hereby represents and warrants to the Administrative Agent and the
Lenders that (a) this Amendment has been duly executed and delivered on behalf
of the Company and each of the Floor Plan Borrowers, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against the
Company and each of the Floor Plan Borrowers in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, except as heretofore otherwise disclosed in writing to the Agent, (d) no
Default or Event of Default exists under the Credit Agreement or under any Loan
Document and (e) the execution, delivery and performance of this Amendment has
been duly authorized by the Company and each of the Floor Plan Borrowers.

5.   Conditions to Effectiveness.   This Amendment shall be effective upon the
execution and delivery hereof by all parties to the Agent and receipt by the
Agent of the following in form satisfactory to the Agent:


(A)   THIS AMENDMENT;


(B)   A CERTIFICATE OF AN OFFICER AND OF THE SECRETARY OR AN ASSISTANT SECRETARY
OF EACH OF THE COMPANY, AND EACH FLOOR PLAN BORROWER CERTIFYING, INTER ALIA, (I)
COPIES OF EACH OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OR ORGANIZATION,
AS AMENDED AND IN EFFECT, OF SUCH PERSON, THE BYLAWS OR OPERATING AGREEMENT OR
REGULATIONS, AS AMENDED AND IN EFFECT, OF SUCH PERSON (OR A STATEMENT THAT SUCH
DOCUMENTS HAVE NOT CHANGED) AND THE RESOLUTIONS ADOPTED BY THE BOARD OF
DIRECTORS OR MANAGERS OF SUCH PERSON (A) AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PERSON OF THE LOAN DOCUMENTS TO WHICH IT IS OR WILL BE A
PARTY, AND (B) APPROVING THE FORM OF THIS AMENDMENT AND (II) THE INCUMBENCY AND
SPECIMEN SIGNATURES OF THE OFFICERS OF SUCH PERSON EXECUTING ANY DOCUMENTS ON
ITS BEHALF;


(C)   THE PAYMENT TO THE AGENT OF ALL FEES AND EXPENSES (INCLUDING THE FEES AND
DISBURSEMENTS OF ANDREWS KURTH LLP) AND ALL FEES PAYABLE TO THE LENDERS IN
CONNECTION WITH THIS AMENDMENT;


(D)   THE PAYMENT TO THE AGENT FOR THE BENEFIT OF ALL LENDERS CONSENTING BY THE
REQUESTED DEADLINE AN AMOUNT EQUAL TO 0.02% OF EACH SUCH LENDER’S RESPECTIVE
COMMITMENT AMOUNT; AND


(E)   SUCH OTHER CONSENTS, APPROVALS, OPINIONS OR DOCUMENTS AS THE AGENT OR THE
LENDERS MAY REASONABLY REQUEST.

6.   Release and Indemnity.   (a) The Company does hereby release and forever
discharge the Agent, Floor Plan Agent and each of the Lenders and each affiliate
thereof and each of their respective employees, officers, directors, trustees,
agents, attorneys, successors, assigns or other representatives from any and all
claims, demands, damages, actions, cross-actions, causes of action, costs and
expenses (including legal expenses), of any kind or nature

3


--------------------------------------------------------------------------------



 

whatsoever, whether based on law or equity, which any of said parties has held
or may now or in the future own or hold, whether known or unknown, for or
because of any matter or thing done, omitted or suffered to be done on or before
the actual date upon which this Amendment is signed by any of such parties (a)
arising directly or indirectly out of the Loan Documents, or any other
documents, instruments or any other transactions relating thereto and/or (b)
relating directly or indirectly to all transactions by and between the Company,
the Floor Plan Borrowers, or their representatives and the Agent, the Floor Plan
Agent and each Lender or any of their respective directors, officers, agents,
employees, attorneys or other representatives.  Such release, waiver, acquittal
and discharge shall and does include, without limitation, any claims of usury,
fraud, duress, misrepresentation, lender liability, control, exercise of
remedies and all similar items and claims, which may, or could be, asserted by
the Company or any Floor Plan Borrower.


(B)   THE COMPANY AND EACH FLOOR PLAN BORROWER HEREBY RATIFIES THE
INDEMNIFICATION PROVISIONS CONTAINED IN THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, SECTION 13.4 OF THE CREDIT AGREEMENT, AND AGREES THAT THIS AMENDMENT
AND LOSSES, CLAIMS, DAMAGES AND EXPENSES RELATED THERETO SHALL BE COVERED BY
SUCH INDEMNITIES.

7.   Counterparts.   This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

8.   Governing Law.   This Amendment, all Notes, the other Loan Documents and
all other documents executed in connection herewith shall be deemed to be
contracts and agreements under the laws of the State of New York and of the
United States of America and for all purposes shall be construed in accordance
with, and governed by, the laws of New York and of the United States.

9.   Final Agreement of the Parties.   Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment.  Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.

[Signatures on Separate Pages]

4


--------------------------------------------------------------------------------